Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
The election filed June 10, 2022, in response to the Office Action of April 15, 2022, is acknowledged and has been entered. Applicants elected without traverse of species, antibody Ab22 defined by the VH domain of SEQ NO: 260, the VL domain of SEQ ID: 346, and the six CDR sequences of SEQ ID NOs: 1279, 1280, 1281, 1282, 1283 and 1284.
Claims 1-17 are pending. 
Claim 11 has been withdrawn from further consideration by the examiner under 25 CFR1.142(b) as being drawn to non-elected species.
Claims 1-10 and 12-17 are under consideration.
The elected species (antibody Ab22 defined by the VH domain of SEQ NO: 260, the VL domain of SEQ ID: 346, and the six CDR sequences of SEQ ID NOs: 1279, 1280, 1281, 1282, 1283 and 1284) is free of prior art but the search was not extended to other species because the Markush search is improper as illustrated in this Office Action. See MPEP803.02 (III) (C)(1) and MPEP 2117.

Claim Objections
Claim 1 is objected to because of the following informalities:  “wherein Y3 is S or A Y4 is G, N, S, Y, or A Y6 is S, K, or N Y7 is S, Y, or G Y8 is N or S Y9 is G, S, A, or T Y10 is G or S Y11 is S, N, or T Y12 is T, K, S, or I Y13 is S, Y, or G; and a heavy chain variable region CDR3 comprising ARZ3PYZ6Z7WZ9D (SEQ ID NO: 1602) wherein Z3 is V, A, G, or E Z6 is S, D, or G Z7 is V or Y Z9 is I, A, M, or L”.  The various residue descriptions for CDR2 and CDR3 should be separated by a comma, i.e., “wherein Y3 is S or A, Y4 is G, N, S, Y, or A, Y6 is S, K, or N, Y7 is S, Y, or G, Y8 is N or S, Y9 is G, S, A, or T, Y10 is G or S, Y11 is S, N, or T, Y12 is T, K, S, or I, Y13 is S, Y, or G; and a heavy chain variable region CDR3 comprising ARZ3PYZ6Z7WZ9D (SEQ ID NO: 1602) wherein Z3 is V, A, G, or E, Z6 is S, D, or G, Z7 is V or Y, Z9 is I, A, M, or L”.  
Appropriate correction is required.

Improper Markush Grouping
Claims 1-10, and 12-17 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush Group (i.e., alternatives from which a selection is to be made in the context of a combination of processes, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping described alternative chemical compounds whether by words or chemical formulas and the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows form the substantial structural feature. See MPEP 706.03(y).

The Markush grouping of antibody CDR or variable sequences are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: Each of the variable heavy or light chain sequences listed in claims 1-10 and 12-17 comprise structurally distinct sequences and CDR sequences that do not all share a "single structural similarity". Each of the CDRs listed in claims 1-10 and 12-17 comprise structural distinct sequences that do not all share a "single structural similarity" or share a substantial structural feature. The claims list the sequences of CDRs and variable regions of large number (>100) different antibodies disclosed in the specification, and the claims recite an exponential combination of CDR or variable region sequences from the different antibodies resulting antibodies that do not all share a "single structural similarity" or share a substantial structural feature.

To overcome this rejection, Applicants may set forth each alternative (or grouping of patentably distinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. For example, Applicants may point out the antibodies that comprise both heavy and light chain variable region sequences or all six CDRs that are structurally similar to those of Ab22 (the elected species).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
Claim 1 is drawn to An isolated antigen binding molecule that binds to human TIGIT, wherein the isolated antigen binding molecule comprises a heavy chain variable region complementarity determining region 1 (CDRT), CDR2 and CDR3, and a light chain variable region CDRT, CDR2 and CDR3, wherein: the heavy chain variable region CDR1 comprises SSYX4MX6 (SEQ ID NO: 1600) wherein X4 is A, G, or S and X6 is H, N, or S; the heavy chain variable region CDR2 comprises WVY3Y4IY6Y7Y8Y9Y10Y11Y12Y13 (SEQ ID NO: 1601) wherein Y3 is S or A, Y4 is G, N, S, Y, or A, Y6 is S, K, or N, Y7 is S, Y, or G, Y8 is N or S, Y9 is G, S, A, or T, Y10 is G or S, Y11 is S, N, or T, Y12 is T, K, S, or I, Y13 is S, Y, or G; and a heavy chain variable region CDR3 comprising ARZ3PYZ6Z7WZ9D (SEQ ID NO: 1602) wherein Z3 is V, A, G, or E, Z6 is S, D, or G, Z7 is V or Y, Z9 is I, A, M, or L. Thus, the claim identifies the antibody by function only, where the function is to binds to human TIGIT with an antibody comprising any one HCDRs listed in the claim. Thus, the claim encompasses about 15 million different HCDRs 1-3 combinations, considering all variants of HCDR1-3 variants. In addition, the claim does not provide structure (sequence) information about light chain CDRs for the antibody that are required to perform the function of binding human TIGIT. Thus, no antibody structure is recited.
Claims 12-17 are dependent on the antibody of claim 1.
Claims 2-4 further recite HCDR1, HCDR2, or HCDR3. Claim 5-6 further recite LCDR1, LCDR2, or LCDR3. Claim 8 further recites heavy chain variable sequences. As set forth above, the antibodies encompassed by these claims do not have a complete antibody core structure, e.g. 3 HCDRs + 3 LCDRs.
Claims 9 and 10 recite both 3 HCDRs + 3 LCDRs for the anti-TIGIT antibody. However, these claims encompass large number of heavy chain variable sequence variants (claim 9), and all possible combinations of heavy chain variable sequence and light chain variable sequence (claims 9 and 10).
The instant specification discloses about 200 different anti-TIGIT antibodies and their CDR and variable sequences in Figures 2A-2R and 3A-3L. The elected antibody, Ab22, comprises CDR SEQ ID NOs:1279-1294, and heavy and light chain variable sequences SEQ ID NOs:260 and 346. Antibody "Ab22" heavy chain CDR2 SEQ ID NO:1280 structure/sequence is not shared by another heavy chain variable region sequences disclosed. Antibody "Ab22" heavy chain CDR1 SEQ ID NO:1279 is identical to several other heavy chain CDR1 sequences disclosed, e.g. Ab124, Ab41. See Fig. 3H and 3J.
Thus, the instant specification describes a single Ab22 antibody that binds human TIGIT and comprises the SEQ ID NOs as claimed (elected species), as well as several other anti-TIGIT antibodies comprising different heavy chain variable CDR2 sequences and shared CDR1 and CDR3 sequences. The specification discloses several species and genera of anti-human TIGIT antibodies with overlapping sequences.
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative antibodies that function to bind to human TIGIT with the claimed antibodies, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.). A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.
Although Applicants may argue that it is possible to screen for antibodies that bind human TIGIT and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. "As we held in Lilly, "[a]n adequate written description of a DNA ... 'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention." 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions." Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The human TIGIT antigen provides no information about the structure of an antibody that binds to it.
In this case, the only factor presents in claim 1 is a recitation of the antibody
function: "binding to human TIGIT with an antibody that comprises any combinations of HCDR 1-3, with large number of variants" listed in claim 1. As set forth above, claims 2-10 and 12-17 have only a partial structure of CDRs (HCDRs 1-3 + LCDRs 1-3), and/or large numbers of heavy chain variable sequence and light chain variable sequence combinations. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses only groups of structurally homologous antibodies that may or may not share CDR1 and CDR3 heavy chain variable region sequences, wherein the antibodies are required to comprise a specific sequence for both the heavy and the light chain variable regions for TIGIT binding. It is well established in the art the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three "complementarity determining regions" ("CDRs") which provide the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Fransson, Frontiers in Bioscience 2008; 13: 1619-33 (see Section 3) "Antibody Structure and the Antigen Binding Site" and Figure I). A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. The specification provides structural features coupled to the claimed functional characteristics for a homologous group of antibodies. The instant specification fails to describe a representative number of antibody sequences for the entire genus of antibodies that function as claimed.
Applicants are directed to the relevant decision in AbbVie Deutsch/and GMBH v.
Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). The court found that if the
disclosed species only abide in a corner of the genus, one has not described the genus
sufficiently to show that the inventor invented, or had possession of, the genus. He only
described a portion of it. A "representative number of species" means that those species that are adequately described are representative of the entire genus ("The '128 and '485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9. Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus."). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species. The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention.
In the instant case, the specification discloses homologous anti-TIGIT antibodies, several of which share some CDR sequences that function as claimed, all of which have defined light and heavy chain variable regions or CDRs required for binding TIGIT. The claims broadly encompass any antigen binding molecule that functions to bind with the claimed antibodies, and encompass any antigen binding molecule that binds human TIGIT having only variable heavy chain CDRs defined and required. Applicants have not established any reasonable structure-function correlation with regards to the sequences in the variable domains or CDRs that can be altered and still maintain human TIGIT binding function as claimed. The instant claims attempt to claim every anti-TIGIT antigen binding molecule that would achieve a desired result, i.e., bind human TIGIT and comprise any unknown light chain variable region or CDR sequences, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses an antibody genus or groups of antibody genera, some of which are highly homologous or have overlapping CDR sequences. Given the well-known high level of polymorphism of antibody CDR sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of antibodies encompassed by the claimed invention. One could not reasonably or predictably extrapolate the structure of Ab22 or homologous anti-TIGIT antibodies to the structure of any and all anti-TIGIT antibodies and to the structure of any and all light chain variable region CDR sequences required for TIGIT binding, as broadly claimed. Therefore, one could not readily envision members of the broadly claimed genus.
Given the lack of representative examples to support the full scope of the
claimed antibodies, and lack of reasonable structure-function correlation with regards to
the variety and breadth of unknown sequences in the variable domains or CDRs that
could provide TIGIT binding function, the present claims lack adequate written
description.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12, 14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,759,855 B2 (thereinafter Pat. 855, corresponding to Appl. No.; US 15/829,422, which is a parental application of the instant application). 
The claims of Pat. 855 teach an isolated antigen binding molecule that competes for binding to human TIGIT with an antibody that comprises:
a heavy chain complementarity determining region 1 (CDR1), CDR2 and CDR3 within any of SEQ ID NO: 225-SEQ ID NO: 310; and a light chain CDR1, CDR2 and CDR3 within any one of SEQ ID NO: 311-SEQ ID NO: 396, wherein the isolated antigen binding molecule comprises a heavy chain CDR1, CDR2 and CDR3 within any of SEQ ID NO: 225-SEQ ID NO: 310; and a light chain CDR1, CDR2 and CDR3 within any of SEQ ID NO: 311-SEQ ID NO: 396. See claim 1.
The claims of Pat. 855 teach the isolated antigen binding molecule of claim 1, wherein the antigen binding molecule comprises: the heavy chain CDR1, CDR2 and CDR3 from SEQ ID NO: 260 and the light chain CDR1, CDR2 and CDR3 from SEQ ID NO: 346 (the elected species of the instant application). See claim 2.
As shown below, SEQ ID NO:260 and SEQ ID NO: 346 of Pat. 855 are identical to SEQ ID NO:260 and SEQ ID NO: 346 of the instant application:
US-15-829-422-260

  Query Match             100.0%;  Score 627;  DB 17;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYSMHWVRQAPGKGLEWVASIKSSGGSKYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYSMHWVRQAPGKGLEWVASIKSSGGSKYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARVPYDYWMDYWGQGTLVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARVPYDYWMDYWGQGTLVTVSS 118

RESULT 1
US_15829422_346

  Query Match             100.0%;  Score 547;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQSISSYLNWYQQKPGKAPKLLIYAASSLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQSISSYLNWYQQKPGKAPKLLIYAASSLQSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQSYSTPLTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQSYSTPLTFGGGTKVEIK 107

The claims of Pat. 855 teach the isolated antigen binding molecule of claim 1, wherein the isolated antigen binding molecule comprises: a heavy chain variable region comprising SEQ ID NO: 260 and a light chain variable region comprising SEQ ID NO: 346 (the elected species of the instant application). See claim 3.
The claims of Pat. 855 teach the isolated antigen binding molecule of claim 1, wherein the isolated antigen binding molecules comprises HCDRs1-3 from a same clone, including SEQ ID NOs: 1279-1281. See claim 4.
The claims of Pat. 855 teach a method of increasing T cell activation in a subject, the method comprising administering any one or more of the isolated antigen binding molecules of claim 1 to the subject in an amount sufficient to block TIGIT in the subject. See claim 9. 
Regarding claim 17, one ordinary skilled in the art would have motivated to use the antibody in a pharmaceutically acceptable composition with a pharmaceutically acceptable carrier for application the method of increasing T cell activation in a subject. 
As set forth above, although the claims at issue are not identical, they are not patentably distinct from each other  because they relate to the same inventive concept and the instant claims would have been obvious in view of the co-pending claims, which have all of the characteristics of  an antigen binding molecule that binds to human TIGIT defined by the VH domain of SEQ NO: 260, the VL domain of SEQ ID: 346, and the six CDR sequences of SEQ ID NOs: 1279, 1280, 1281, 1282, 1283 and 1284.
  
Claims 13, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,759,855 B2 (thereinafter Pat. 855, corresponding to Appl. No.; US 15/829,422, which is a parental application of the instant application), as applied to claims 1-10, 12, 14 and 17, and further in view of Almagro (Almagro et al., Frontiers in Bioscience 13, 1619-1633, Publication Date: 2008-01-01). 
The claims of Pat. 855 teach as set forth above. However, the claims of Pat. 855 do not teach that the antibody is an intact human antibody, or a chimeric antibody or a humanized antibody. 
Almagro teaches that therapeutic settings involving antibodies require large amounts and multiple doses and hence, immunogenicity is a critical concern when developing an antibody-based drug, see page 1619, col. 2, para. 1.
Almargro teaches that In vitro discovery of human antibodies via enrichment technologies such as phage display or immunization of transgenic mice bearing the antibody human gene repertoire have provided powerful means to generate human antibodies, see page 1619, col. 2, para. 1.
Almagro teaches that antibody humanization methods are designed to produce a molecule with minimal immunogenicity when applied to humans, while retaining the specificity and affinity of the parental non-human antibody. Humanization began with chimerization, which consisted of combining the variable (V) domains of murine antibodies with human constant domains to generate molecules with ~70% of human content. Chimeric antibodies successfully retained the mouse parent antibody specificity and diminished its immunogenicity but still elicited a human anti-chimeric antibody (HACA) response, See bridging paragraph of pages 1619-1620.
Almagro teaches the methods of antibody humanization, e.g. rational methods and empirical methods, see Abstract.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine the teachings of the Pat. 855 claims with teaching of Almagro, and generate an intact human antibody, or humanized CD25 antibody, or a chimeric antibody with the antibodies of the Pat. 855 claims because these types of antibodies would have reduced immunogenicity when applied to humans and would have provided a better therapeutic antibody with reduced toxicity, as recognized by Almagro.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642